Case 9:19-cv-80768-WPD Document1 Entered on FLSD Docket 06/11/2019 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

CASE NO.:

KIM WEVER, on behalf of herself and all
others similarly situated,

 

 

Plaintiff,
vs.
SHANER OPERATING CORP.,
Defendant.
/
DEFENDANT’S NOTICE OF REMOVAL
To: The Honorable Judges of the United States District Court for the

Southern District of Florida
PLEASE TAKE NOTICE that Defendant, Shaner Operating Corp. (“Defendant”), by
filing this Notice of Removal and related papers, removes this action from the Circuit Court,
Fifteenth Judicial Circuit, Palm Beach County, Florida to the United States District Court for the
Southern District of Florida, West Palm Beach Division, pursuant to 28 U.S.C. §§ 1331, 1337,
1441 and 1446; 29 U.S.C. § 216(b); and Federal Rule of Civil Procedure 81. In support of this
removal, Defendant states as follows:
1. Plaintiff, Kim Wever (“Plaintiff”) filed this action in the Circuit Court, Fifteenth
Judicial Circuit, Pal, Beach County, Florida, against Defendant on or about May 14, 2019.
2. Attached hereto as Exhibit “A” are true and correct copies of all process,

pleadings and orders served upon Defendant.
Case 9:19-cv-80768-WPD Document1 Entered on FLSD Docket 06/11/2019 Page 2 of 3

3. In her single-count Complaint, Plaintiff seeks relief from Defendant pursuant to
the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”).

4. This Court has original jurisdiction over Plaintiff's claim under the FLSA
pursuant to 28 U.S.C. §§ 1331 and 1337, and 29 U.S.C. § 216(b). See e.g. Brown v. Masonry
Products, Inc., 874 F.2d 1476, 1478 (11th Cir. 1989); Rodriguez v. Diego’s Rest., Inc., 619
F.Supp.2d 1345, 1350 (S.D. Fla. 2009).

5. Defendant consents to the removal of this action and timely files this notice
within 30 days after service of the Summons on Defendant.

6. Venue is proper in this Court pursuant to 28 U.S.C. § 1441 (a).

7. Defendant will promptly file a copy of this notice with the Circuit Court, Fifteenth
Judicial Circuit, Palm Beach County, Florida as required by 28 U.S.C. § 1446(d).

8. By reason of the above, this matter should be removed to this Court pursuant to

28 U.S.C. §§ 1331, 1337, 1441 and 1446; and 29 U.S.C. § 216(b).
Case 9:19-cv-80768-WPD Document1 Entered on FLSD Docket 06/11/2019 Page 3 of 3

Respectfully submitted this 11th day of June, 2019.

ROGERS TOWERS, P.A.

/s/_ Samuel J. Horovitz

Lori S. Patterson, Esq.

Florida Bar No.: 0111023
Samuel J. Horovitz, Esq.
Florida Bar No.: 59015

1301 Riverplace Boulevard, Suite 1500
Jacksonville, Florida 32207
(904) 398-3911 (telephone)
(904) 396-0663 (facsimile)
Ispatterson@rtlaw.com (email)
shorovitz@rtlaw.com (email)

ATTORNEYS FOR DEFENDANT

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the foregoing document has been filed with the
Court with a copy served via email and U.S. Mail on Gregg I. Shavitz and Logan Pardell,
Shavitz Law Group, P.A., 951 Yamato Road, Suite 285, Boca Raton, Florida 33431,
gshavitz@shavitzlaw.com, on this 11th day of June, 2019.

/s/_ _Samuel J. Horovitz
Attorney
